Case 1:19-cr-00029-RPK Document 117 Filed 10/29/20 Page 1 of 2 PageID #: 920




                                          October 29, 2020
Via ECF and E-Mail
Hon. Rachel P. Kovner
U.S. District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                                Re:     United States v. Alonzo Shipp, 19 Cr. 29 (RPK)


Dear Judge Kovner:
        The defense respectfully requests to supplement our proposed voir dire and provide the

Court with a list of potential witnesses and individuals that may be mentioned at trial.

List of Names
    1. Defense
          a. Alonzo Shipp (Client)
          b. Ashley Burrell, Esq. (Defense Counsel)
          c. Deirdre von Dornum, Esq. (Defense Counsel)
          d. Abigail Gellman (Paralegal)

    2. Case-Specific Names and Potential Witnesses
          a. Special Agent Joanna Beck
          b. Detective Robert Ciolino
          c. Waleska Miller
          d. Quahmel Myers
          e. Seku Myers
          f. Tislam Myers
          g. Willie Thorton
          h. Lisa Vasquez
                                                        Respectfully Submitted,
                                                          /s/
                                                        Ashley M. Burrell
Case 1:19-cr-00029-RPK Document 117 Filed 10/29/20 Page 2 of 2 PageID #: 921



                                            Deirdre D. von Dornum
                                            Federal Defenders of New York
                                            Attorneys for Alonzo Shipp


cc: Counsel of Record (by ECF and E-Mail)
